Title: From Thomas Jefferson to Albert Gallatin, 20 April 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: J. to 
                        mr Gallatin 
                     
                     Apr. 20. 05.
                  
                  I wish that when Muse was appointed to Tappahanoc we had known that Brett Randolph would accept of it. he is a very worthy & needy man, & one for whom it would be a good act to do something.
                  Colo. Lyon’s applications have been so many & so unsuccessful that, all other qualifications being equal, I should like to prefer the person he recommends: if you know nothing against him. in that case if you will furnish me his title I will direct a commission.
                  Saunders’s recommendation is returned, approved.
                  Baldwin’s commission is directed to be made out.
                  The establishment of Sacket’s harbour & appointment of Sacket himself is approved.
                  Colo. Newton’s commission is directed to be made out.
                  On the Western appointments generally we will converse on some occasion.
               